In an action, inter alia, to declare the proposed alteration of a building a violation of a zoning resolution, plaintiffs appeal (1) from an ordef of the Supreme Court, Queens County, dated November 27, 1974 which denied plaintiffs’ motion to punish respondents H. I. Sigman, as Borough Superintendent of the Borough of Queens, and Kimball Construction Co., Inc., for contempt of court and (2) as limited by their brief, from so much of a further order of the same court, dated January 8, 1975, as granted leave to renew the prior motion insofar as it concerned respondent Kimball Construction Co., Inc., and, upon renewal, adhered to the original determination. In their brief, plaintiffs request that the motion to punish respondent Sigman "be marked withdrawn without prejudice.” Appeal from the order dated November 27, 1974 dismissed, without costs, insofar as it denied the motion to punish defendant Kimball. That portion of the order was superseded by the order of January 8, 1975. Order of November 27, 1974 otherwise affirmed, without costs. Order of January 8, 1975, affirmed insofar as appealed from, without costs. No opinion. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.